Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               July 08, 2022

The Court of Appeals hereby passes the following order:

A22A1541. RICHARD E. DUNN et al v. METRO GREEN FRANKLIN, LLC.

      The Appellant in the above-styled case has filed a motion entitled Appellant’s
Motion To Withdraw Appeal. Upon consideration and review, pursuant to Court Rule
41(g)(1), said motion is hereby GRANTED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       07/08/2022
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                     , Clerk.